UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4232
FREDERICK BERNARD WILLIAMS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-00-137)

                      Submitted: August 9, 2001

                      Decided: August 20, 2001

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Duncan R. St. Clair, III, DUNCAN R. ST. CLAIR, III & ASSO-
CIATES, P.C., Norfolk, Virginia, for Appellant. Kenneth E. Melson,
United States Attorney, James Ashford Metcalfe, Assistant United
States Attorney, C. Seth Askins, Third Year Law Student, Norfolk,
Virginia, for Appellee.
2                    UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Frederick Bernard Williams appeals his conviction for possession
with intent to distribute marijuana, contending that the evidence was
insufficient to support his conviction. In reviewing the sufficiency of
the evidence, the relevant question is not whether the court is con-
vinced of guilt beyond a reasonable doubt, but rather whether the evi-
dence, when viewed in the light most favorable to the Government,
was sufficient for a rational trier of fact to have found the essential
elements of the crime beyond a reasonable doubt. United States v.
Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc). At the bench
trial, Detective Hartig testified that Williams admitted that marijuana
packaged for sale and found in Williams’ bag at Williams’ workplace
was his and that he sold it. Williams also admitted that he was aware
of the presence of another quantity of marijuana located in a trashcan
near his workstation. While Williams denied making these statements,
the trial court clearly chose to believe Detective Hartig, and we will
not review the trial court’s credibility determinations. Mazzell v.
Evatt, 88 F.3d 263, 270-71 (4th Cir. 1996). Thus, we affirm Williams’
conviction. We dispense with oral argument, because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                          AFFIRMED